Citation Nr: 1643082	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-27 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1970 to December 1971.  His service included service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 (hypertension), October 2009 (erectile dysfunction) and November 2011 (peripheral neuropathy) rating decisions) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These claims were previously before the Board in June 2014.  The Board remanded for additional development, including VA examination findings and additional nexus opinions.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against finding that the Veteran's hypertension had its onset in service, to a compensable degree within a year of separation from service, or that his hypertension is due to or aggravated by his service-connected diabetes mellitus.

2.  The preponderance of the evidence of record is against finding that the Veteran's erectile dysfunction had its onset in service or is due to or aggravated by his service-connected diabetes mellitus.

3.  During the period on appeal, the Veteran's right lower extremity peripheral neuropathy manifested in no more than mild incomplete paralysis of the sciatic nerve.  

4.  During the period on appeal, the Veteran's left lower extremity peripheral neuropathy manifested in no more than mild incomplete paralysis of the sciatic nerve.  

5.  The Veteran is service-connected for diabetes mellitus (20 percent) and bilateral lower extremity peripheral neuropathy (10 percent each).  He has a combined 40 percent rating.  

6.  The Veteran does not meet the schedular requirements for TDIU, and his disabilities are not shown to prevent him from obtaining or maintaining substantially gainful employment in a sedentary capacity.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in, or aggravated by, active service; was not caused or aggravated by a service-connected disability; and may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The Veteran's erectile dysfunction was not incurred in active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.

4.  The criteria for an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.

5.  The criteria for entitlement to TDIU are not satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in December 2008, May 2009, June 2009 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A (a)(1); 38 C.F.R. § 3.159 (c). Service treatment records, VA treatment records, private treatment records identified by the Veteran, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Here, the Veteran was provided with VA examinations in 2009, 2011, and 2014.  The Board remanded the claims in June 2014 so that additional examinations could be provided to determine the current severity of the Veteran's peripheral neuropathy, and to obtain additional medical nexus opinions.  The 2014 VA examination included interview of the Veteran, review of the record, current findings through examination, and additional medical opinions on aggravation.  Additionally, the 2014 examiner provided additional rationale for previously provided negative nexus opinions.  Given the evidence of record, the Board finds that the VA examinations and opinions are adequate for the purposes of determining the cases on appeal.

As there is no indication of any outstanding relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within 1 year after separation from active service.  See 38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469. 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


Hypertension

The Veteran argues that his diabetes mellitus resulted in or caused him to develop hypertension.  He has stated he did not have hypertension in service.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, DC 7101 Note 1.

Service treatment records include a December 1969 enlistment examination included an initial blood pressure reading of 132/74.  A December 1971 separation examination noted blood pressure of 118/74.  A January 1975 Army National Guard enlistment examination noted the Veteran had blood pressures of 112/70, 110/70, and 110/80.  Service treatment records did not include a diagnosis of hypertension or high blood pressure, and the record shows that the Veteran's blood pressure improved from enlistment to separation. 

A May 2007 Neurological Surgery Associates record noted that the Veteran had no prior history of diabetes, but that he did have a history of hypertension.  After a general examination, due to complaints of back pain radiating and radiation of pain into his legs, the physician diagnosed lumbar spondylosis and hypertension.

A May 2007 Tampa Neurology record noted the Veteran had a blood pressure reading of 148/98.  A diagnosis of hypertension/high blood pressure was not noted.  The Veteran was seeking treatment for low back pain.

A May 2007 urology record noted the Veteran had a blood pressure reading of 153/111.  A urine culture was negative for glucose.  Unfortunately, blood tests taken during this visit did not include testing for diabetes.  A June 2007 follow-up appointment noted that his blood pressure was 160/106.

On a medical history form filled out by the Veteran for Physiotherapy on May 30, 2007, he marked that he did not have a history of high blood pressure or diabetes.

An August 2008 record from the Eurological, Pain and Rehabilitation Institute noted that the Veteran's blood pressure was 181/134 and 180/120.  Due to these blood pressure readings, he was started on medication and told to stop his heavy use of Aleve as it may have been contributing to his high blood pressure.  He was assessed with uncontrolled hypertension, currently improving on medication.

A September 2008 record from Dr. D.T.M. noted the Veteran was seen for hypertension follow-up.  His blood pressure readings had improved, and the Veteran reported he had "white-coat syndrome."  He denied malaise, night sweats, changes in urinary frequency, and changes in libido.  He was assessed with benign essential hypertension, obesity and diabetes mellitus.  Weight loss was discussed and he was prescribed hypertension medication.  The record does not indicate that blood tests were taken, but the Veteran was assessed with diabetes in this record. 

In October 2008, the Veteran went to the VA to establish care after an outside provider "for hypertension, sacroiliitis, and chronic low back pain discovered the Veteran had HT during preparation work for a lumbar nerve block."  He reported a family history of hypertension with both his mother and father and a family history of diabetes through his brother.  He denied a personal history of diabetes.  He reported frequent urination and nocturia.  A blood test showed high glucose.  He was assessed with hypertension with good response to medication and impaired fasting glucose.  The Veteran was noted to have been diagnosed with hypertension six weeks prior and had been on hypertension medication for less than 3 weeks.  During a follow-up appointment his glucose continued to be high and he was diagnosed with diabetes mellitus.  

In March 2009, the Veteran was afforded a VA examination.  He was noted to have been diagnosed with diabetes in October 2008 upon enrollment into the VA system.  At the time of the examination he was being treated with medication, and was noted to have had a stable course since onset.  His hypertension was noted to have been diagnosed in August 2008, while being evaluated for spinal injections.  He was started on medication in September 2008.  The examiner diagnosed the Veteran with essential hypertension and noted that it was not a complication of diabetes.  The explanation for this negative nexus was that the Veteran's hypertension existed prior to his diagnosis of diabetes.  Additionally, his hypertension was unchanged since the onset of diabetes and therefore it was not aggravated by diabetes.

A May 2009 VA treatment record noted the Veteran's hypertension was stable and well-controlled and his diabetes was under "better control" but his medication was slightly increased.

In May 2009, the Veteran provided a statement that he was diagnosed with hypertension in September 2008 and diabetes in October 2008.  He argued that given that they were diagnosed within one month of each other, "it does not seem possible to be able to state that [his] hypertension pre-existed [his] diabetes." 

In July 2010, the Veteran argued that his diabetes caused his severe back pain and leg pain, and that his hypertension was exacerbated by the pain he endured when he walked. 

In April 2011, the Veteran had an incident where his blood pressure was high and he needed to seek VA treatment.  It was determined that he was not taking his hypertension or diabetes medications correctly.  

In May 2014, the Board remanded the Veteran's claim for hypertension for an additional VA examination opinion based on both secondary cause and aggravation.

In October 2014, the Veteran was afforded another VA examination.  Regarding hypertension, the examiner noted the Veteran had a May 2007 office visit with a blood pressure reading of 153/111.  In June 2007 he had a blood pressure reading of 160/106 and was given and impression of borderline hypertension.  In August 2008, a private record noted that he had blood pressure of 180/120 and 181/134.  The impression was of uncontrolled hypertension.  The Veteran was noted to have impaired fasting glucose in October 2008.  The examiner found that the Veteran's hypertension diagnosis existed prior to his diagnosis of diabetes and therefore his diabetes could not have caused his hypertension, particularly has he had borderline hypertension as early as 2007.  As to whether the Veteran's diabetes aggravated his hypertension, the examiner cited records that the Veteran's hypertension had been stable and well controlled in 2010, 2012, 2013 and 2014.  The examiner noted that the Veteran had multiple risk factors (male, age, obesity, hyperlipidemia, diabetes, physical inactivity, alcohol use) that can worsen hypertension based on current medical literature; however, the Veteran's current primary care physician indicated his hypertension was stable and well-controlled.

Given the Veteran's treatment records showing a diagnosis of hypertension since 2008, the required element of a current disability is met.  See Shedden, 381 F.3d at 1167.  However, in general, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.310 (a)-(b).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's hypertension is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of hypertension, a disease involving the vascular system, is beyond the scope of lay observation.  See id.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his hypertension disability.  See 38 C.F.R. § 3.159 (a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

Initially, the Board notes that the evidence of record does not support a finding of direct service connection for hypertension.  The Veteran's service treatment records did not include a diagnosis of hypertension, and his blood pressure actually decreased from induction to separation.  Additionally, presumptive service connection is not established.  The earliest records diagnosing hypertension were from 2007, more than 30 years after discharge from service.  Similarly, hypertension is not an Agent Orange presumptive disease.

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  The earliest assessment of hypertension in the record is from May 2007.  The earliest notation of diabetes is from September 2008, although the record did not include blood work so it is unclear how the physician established this diagnosis.  VA diagnosed diabetes via bloodwork in October 2008.  There are no treatment records prior to 2007.  The VA examiners have provided negative nexus opinions regarding the Veteran's secondary service connection claim.  The opinions state that the Veteran's diabetes could not have caused his hypertension as his hypertension was diagnosed more than a year prior to his diabetes diagnosis.  Additionally, the 2014 VA examiner noted that the Veteran's hypertension had not been aggravated by his service-connected diabetes as it (hypertension) had remained stable and well-controlled since diagnosis.  

The Board notes the Veteran's contention that it is possible that he had diabetes prior to his diagnosis in September 2008.  Of course, conversely, the Veteran may have had hypertension prior to its diagnosis in May 2007.  Although the argument has merit, it is not possible to prove an onset date for diabetes or hypertension prior to the dates they were diagnosed.  The Veteran has stated that he had not seen a primary care physician for five years prior to seeking treatment for his back in 2007.  So there are no outstanding records that may provide additional pertinent information in this case.  The 2014 VA examiner noted that the Veteran has several risk factors for hypertension, which include sex (male), age, obesity, hyperlipidemia, diabetes, physical inactivity and alcohol use.  Prior to being diagnosed with diabetes, the Veteran still had all the other risk factors listed above.  

The medical evidence of record does not include a link between the Veteran's service-connected diabetes mellitus and his hypertension.  As the VA examiners have both opined that the onset of hypertension at least a year before the diagnosis of diabetes indicates that his diabetes did not cause his hypertension, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Erectile Dysfunction

The Veteran additionally contends that he developed erectile dysfunction as a result of his service-connected diabetes mellitus.  Again, the Veteran has stated he was not arguing that his erectile dysfunction originated in service, only that it was secondary to diabetes-mellitus.  The Board notes that service treatment records are silent for complaints of impotence or erectile dysfunction.

In May 2007, Veteran sought treatment for what he thought was a "prostate infection."  He reported poor stream and nocturia several times per night.  He reported he borrowed Viagra and it worked for him.  He had decreased sexual desire.  He was prescribed Flomax and given Viagra samples.  His patient history included his complaints regarding sexual dysfunction.  Again, a urine collection was negative for glucose, but a blood test taken at the time did not include testing for diabetes.  A June 2007 record noted the Veteran had a history of prostatitis several years ago.  His testosterone level was noted to be "305."  It appears that he was assessed with benign prostatic hypertrophy.  The Veteran was to increase his dose of Flomax as necessary.

Again, the Veteran was noted to have diabetes mellitus in September 2008 by Dr. D.T.M.; however, the records do not include a blood test.  His diagnosis of diabetes was confirmed by an October 2008 VA blood test and follow-up test.  During his October 2008 VA treatment, the Veteran denied erectile dysfunction.

In May 2009, the Veteran was afforded a VA examination.  The examiner did not have access to some of the private treatment records, and so the Veteran was noted to have been diagnosed with diabetes in October 2008.  The Veteran reported the onset of erectile dysfunction beginning one to two years prior to diagnosis of diabetes.  The examiner noted there were no VA treatment records regarding erectile dysfunction, including his denial of erectile dysfunction with enrollment with the VA.  The examiner noted the Veteran had erectile dysfunction and that a contributing cause of it was "medication."  It was also noted to have been stable since onset in 2007.  The Veteran was also noted to have had some urinary symptoms and an enlarged prostate.  The examiner found that erectile dysfunction was not a complication of diabetes because it had onset prior to diabetes and was unchanged since diabetes was diagnosed.  

In May 2009, the Veteran argued that although he first reported erectile dysfunction prior to his diagnosis of diabetes, that it was possible he had diabetes for years prior, but that he had not been diagnosed with it yet.  He argued that this meant it was possible his diabetes was present in 2007 and caused his erectile dysfunction.  

Following the Board remand, the Veteran was afforded another VA examination in October 2014.  Regarding erectile dysfunction, the examiner cited a May 2007 record where the Veteran indicated he had some difficulties with erections and intercourse.  He was noted to have decreased sexual desire, and he reported he had borrowed Viagra and that it had worked for him.  He was assessed with erectile dysfunction and given Viagra samples.  June 2007 testing showed testosterone levels of 305, which the examiner indicated were low.  A June 2007 glucose test was noted to be negative.  The examiner additionally cited a 2009 statement from the Veteran where he reported that he saw a urologist in 2007 and spoke with him about impotency problems.  The examiner cited a study that showed that erectile dysfunction was a common problem for men in their early 40s, and increased with advancing age.  The study indicated that low testosterone was one cause of erectile dysfunction.  "In addition to age, the best predictors of erectile dysfunction are diabetes mellitus, hypertension, obesity, dyslipidemia, cardiovascular disease, smoking and medication use."  The examiner noted that given that the Veteran reported he sought treatment for erectile dysfunction in 2007 and was diagnosed with erectile dysfunction and low testosterone in 2007, his erectile dysfunction could not have been caused by his diabetes mellitus as it was not diagnosed until 2008.  The examiner noted that since aging, obesity, low testosterone, hypertension, hyperlipidemia, diabetes, alcohol use and low physical activity were all predictors of developing erectile dysfunction; it was not possible to determine that the Veteran's diabetes mellitus had a greater effect on worsening his erectile dysfunction than his other risk factors.  The examiner did not that "research suggested that low testosterone played the integral role in normal mail sexual function."

Again, as noted above, the Veteran's service treatment records are silent for complaints of erectile dysfunction, and there is no medical evidence to support his current erectile dysfunction is related to his service.  Indeed, it was diagnosed more than 30 years after his discharge form service.

Regarding the Veteran's lay assertions, the Veteran is competent and credible in reporting when his erectile dysfunction began as it is a lay-observable condition.  However, he is not competent to provide medical information on the cause of his erectile dysfunction given the variety of causes of the disability.

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's erectile dysfunction was caused, or aggravated, by his service-connected diabetes mellitus.  The Veteran first reported problems with erectile dysfunction in 2007.  The earliest notation of diabetes is from September 2008.  There are no treatment records prior to 2007.  The VA examiners have provided negative nexus opinions regarding the Veteran's secondary service connection claim.  The opinions state that the Veteran's diabetes could not have caused his erectile dysfunction as his erectile dysfunction began a year prior to his diabetes diagnosis.  Additionally, the 2014 VA examiner noted that, although the Veteran had not reported worsening erectile dysfunction, that there were several health factors that could have caused the Veteran's to have increased erectile dysfunction and it was not possible to determine that diabetes would be the greater influence on any future increase in erectile dysfunction.  Notably, the 2014 examiner provided an excerpt about how common erectile dysfunction was in the male population over 40 years of age, and that the biggest influence on erectile dysfunction was low testosterone.  The examiner also noted that the Veteran's 2007 testosterone reading of 305 was "low."  

The Board notes the Veteran's contention that it is possible that he had diabetes prior to his diagnosis in September 2008.  Although the argument has merit, it is not possible to prove an onset date for diabetes prior to the date it was diagnosed.  The Veteran has stated that he had not seen a primary care physician for five years prior to seeking treatment for his back in 2007.  So there are no outstanding records that may provide additional pertinent information in this case.  The 2014 VA examiner noted that the Veteran has several risk factors for erectile dysfunction, which include aging, obesity, low testosterone, hypertension, hyperlipidemia, diabetes, alcohol use and low physical activity.  Prior to being diagnosed with diabetes, the Veteran still had all the other risk factors listed above.  

The medical evidence of record does not include a link between the Veteran's service-connected diabetes mellitus and his erectile dysfunction.  As the VA examiners have both opined that the onset of erectile dysfunction at least a year before the diagnosis of diabetes indicates that his diabetes did not cause his erectile dysfunction, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321 (b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.   

The Veteran's bilateral lower extremities peripheral neuropathies are currently rated analogous to Diagnostic Code (DC) 8520, for paralysis of the sciatic nerve.  He is currently rated 10 percent, for each, from August 11, 2009.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under DC 8520 (sciatic nerve), a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, DC 8520.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, and warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran contends that his disabilities warranted ratings in excess of the ratings currently assigned.  

In May 2007, the Veteran denied numbness or tingling on a medical history he provided for Physiotherapy.  

Also, in May 2007, the Veteran sought treatment with Tampa Neurology for pain that radiated from his low back into his buttocks and down his legs.  A motor examination did not show "any clear radicular symptoms."  His sensory examination was normal.

In May 2009, the Veteran was afforded a VA diabetes examination.  A neurological examination noted normal deep tendon reflexes throughout.  The Veteran denied any signs or symptoms of peripheral neuropathy in his upper and lower extremities, according to the examination report.  However, he was noted to have neuropathy with gradual onset.  His muscle strength testing was normal throughout.  He had a sensory examination to vibration, pain, light touch and position sense.  He also had normal reflexes throughout.  The examiner found that there was a normal neurological examination and no neuropathy was noted.  

In August 2009, the Vetera reported low back pain with radiculopathy and burning pain sensation in his feet.  He stated his low back pain and burning feet pain started six years prior.  He was diagnosed with diabetes during a work-up for back and feet pain, and noted that his feet pain increased when his blood sugar is up.  He was noted to have pain along eth inner aspect of his legs along the L1/2/3 and 4 dermatomes to the calf.  The Veteran's provided pain levels of 4 to 5 out of 10.  He reported he could not walk more than five yards without needing to rest due to the pain.  On physical examination he had pain along the inner leg radiating to the calf while sitting and lying down.  He had positive Gaenslen' s (test used to detect musculoskeletal abnormalities and primary-chronic inflammation of the lumbar vertebrae and sacroiliac joint) and Patrick's (used to evaluate pathology of the hip joint or the sacroiliac joint) for inner thigh pain.  He was diagnosed with chronic low back pain with radiculopathy along inner thighs and burning numbness in feet, diabetic neuropathy and a history of sacroiliitis treated successfully with sacroiliac injections.  

SSA disability records included a January 2010 functional assessment which noted that the Veteran had a normal sensory and normal strength evaluation.

In May 2009, the Veteran stated that his chronic back pain precluded him from finding suitable employment because he could not stand or walk for any length of time.  In an August 2009 record he stated he was unable to walk or stand for any length of time due to his peripheral neuropathy.  He stated his peripheral neuropathy began in 2003.

In September 2011, the Veteran was afforded a VA peripheral nerves examination.  The Veteran reported intermittent numbness and tingling in his toes about a year ago.  He denied constant pain and intermittent pain, but reported mild paresthesias and numbness in the lower extremities.  He had normal motor strength in the knees and ankles.  He had decreased (1+) deep tendon reflexes of his upper and lower extremities.  Light touch/monofilament testing showed decreased sensation in the left ankle and lower leg and the right foot/toes.  All other sensory testing was normal.  His position sense was normal in the right lower extremity, and the examiner forgot to provide an answer for the left lower extremity.  His vibration sense was decreased in both lower extremities.  The examiner marked that the Veteran had lower extremity peripheral neuropathy, but that based on the examination, he had "normal" sciatic nerve and femoral nerve findings.  The examiner did not provide a finding of incomplete paralysis of a specific nerve or provide a severity.  

In July 2012, the Veteran reported that due to severe neuropathy in his legs, he could not "get around much anymore" and he felt that his sciatic nerve paralysis fell into the "severe category."

In September 2013, the Veteran provided a statement where he contended that his peripheral neuropathy is at least moderately severe and should be evaluated at 40 percent per leg.  

An August 2014 VA treatment record noted the Veteran had peripheral neuropathy with an ataxic gait.  The examiner noted "alcoholic neuropathy vs. diabetic neuropathy vs. other, patient reports symptoms being stable."  

In October 2014, the Veteran was afforded a second VA examination.  The Veteran was noted to have a diagnosis of bilateral lower extremity diabetic peripheral neuropathy.  He reported his symptoms were the same as they were during the prior examination.  He had constant throbbing, of a 5 out of 10, in the front of his lower legs.  He also had occasional lower inner thigh pain at a 6 or 7 out of 10.  If he elevates his legs, his pain decreases.  He also had occasional numbness in the middle toes.  Once he "rolls his toes" the numbness goes away.  He denied a tingling sensation.  The Veteran reported subjective symptoms of moderate constant pain, and mild numbness of both lower extremities.  He had normal muscle strength testing at the knees and ankles.  He had hypoactive (1+) reflexes at the knees and ankles.  He had normal sensation testing to light touch at the upper anterior thighs, thighs/knees, and toes/foot.  He had decreased sensation at the lower leg/ankle (L4/L5/S1).  The examiner found the Veteran had mild incomplete paralysis of the sciatic nerve.  His peripheral nerve condition was noted to impact his ability to work by causing difficulty with prolonged walking and standing.  

Here, the Board finds that initial ratings in excess of 10 percent for bilateral lower extremity peripheral neuropathies are not warranted.  Treatment records, including both VA examinations, have showed that the Veteran's sciatic nerve is impacted by mild incomplete paralysis.

The Veteran's incomplete paralysis of the sciatic nerve is considered mild because his symptoms are wholly sensory.  As noted above, for incomplete paralysis, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The 2014 VA examiner indicated that the Veteran had mild incomplete paralysis of his sciatic nerves.  The 2011 examiner did not provide a finding of mild or moderate, but noted that the Veteran's sciatic nerve was "normal."  The Veteran's motor strength tests have been normal throughout and he has retained sensation in his upper thighs, thighs/knees, and toes feet.  

The Veteran's complaints regarding his peripheral neuropathy are that he is unable to walk or stand due to pain.  However, he reported constant pain of a 5 out of 10, and intermittent pain of 7 out of 10.  Prior to being diagnosed with peripheral neuropathy, the Veteran had significant complaints of pain radiating from his low back.  His low back disability is not service-connected.  During the 2011 VA examination, he denied pain.  Additionally, pain is a sensory experience of incomplete paralysis of the sciatic nerve.  

Given that the Veteran had (1) normal motor strength, normal position sense, decreased light touch, and decreased vibration during the 2011 examination; (2) normal muscle strength, normal light touch to the upper things, things/knees and toes/feet, and decreased sensation to the lower leg/ankle during the 2014 examination; and (3) hypoactive reflexes during both examinations, the Board finds that the Veteran's symptoms do not reach the higher level rating of "moderate."  The Veteran has argued that he has been unable to work since 2005 as a result of not being able to walk or stand for long periods of time.  However, the record did not include complaints of leg pain until 2007, which were related to complaints of low back pain.  He was not diagnosed with diabetes until 2008, and he was not diagnosed with peripheral neuropathy until 2011.

Given that the medical evidence of record included wholly sensory complaints regarding peripheral neuropathy and the 2014 VA examiner assessed mild incomplete paralysis of the sciatic nerve bilaterally, the Board finds that entitlement to initial ratings in excess of 10 percent for bilateral peripheral neuropathy is not warranted.  



Extraschedular  

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

The schedular rating in this case is adequate. The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's disability.  Thun v. Peake, 22 Vet. App. at 11.  The rating criteria for the sciatic nerve provide ratings based on "mild," "moderate," "moderately severe," and "severe."  Therefore, the criteria are open to use with a variety of symptoms, and contemplates the Veteran's decreased sensation and complaints of pain. 

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).


TDIU

The Veteran seeks entitlement to TDIU, stating that he is unable to work due to his diabetes and peripheral neuropathy.  For the following reasons, the Board finds that entitlement to TDIU is not established.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  

The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16 (b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16 (a)).  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16 (a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16 (b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.

In February 2009, the Veteran submitted an August 2008 letter from SSA showing that he only earned $3, 097 in 2005 and $0 in 2006.  The 2007 earnings had not yet been reported.

On his May 2009 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he could no longer obtain gainful employment due to "herbicide exposure."  He noted that he last worked full-time in 2003 and became too disabled to work in 2005.  His highest earnings in one year were $150,000 in 2002 as a manufacturer's representative.  He reported he had completed four years of college.  

In a May 2009 email, the Veteran indicated that he was laid off from his job as a National Account Manager for a Private Label Manufacturer in 2004 and "because of [his] back issues, [he has] been unable to find suitable employment since" and he was living off of his savings.  He argued that his severe low back pain was due to his exposure to Agent Orange.

In another May 2009 statement, the Veteran wrote that he "never claimed that [he is] too disabled to work.  Only that [his] chronic back pain has precluded [him] from finding suitable employment."  He sated he could not stand or work for any length of time, which severely narrowed his employment options.  

In June 2009, the Veteran reported he was unable to work for the past six years because he was unable to walk or stand for any length of time due to peripheral neuropathy.  

In July 2010, the Veteran stated that as a result of his diabetes he had severe pain that started in his low back and radiated down through the inside of both of his legs.  He stated he had chronic pain and an inability to walk "any distance other than around the house."  He stated he was unable to work for the past five years.  

A May 2007 Physiotherapy associates treatment record included the Veteran's statement that he was ""self-employed.  He works from home, and sits and works at the computer for majority of the day."

Also in May 2007, a record from Tampa Neurology included that the Veteran reported he was "self-employed" as an "investor."

The March 2009 VA diabetes examination included an eye examination, as cataracts are noted to be a noncompensable part of the Veteran's service-connected diabetes.  His corrected distance vision in both eyes were 20/20, corrected near vision were 20/30.  During the examination, the Veteran reported that he was unemployed and was previously a pharmaceutical account manager.  His reasons for unemployment were noted to be the economy and his back pain.  His cataracts were noted to be mild and to have no effect on usual daily activities.

During August 2009 VA treatment, the veteran reported low back pain radiating to his legs, with a burning pain sensation in his feet.  He stated he could not walk more than five yards without needing to rest due to the pain in his legs.  He stated he was a sales representative with a pharmaceutical company and was "laid off six years ago and couldn't find a job that didn't require walking or standing for long periods of time and has been out of work since then." 

SSA records showed that the Veteran was found to be disabled, effective October 6, 2009, due to a back disorder and obesity.  The Veteran had indicated that he was unable to work due to severe back pain, peripheral neuropathy, hypertension, and "brittle diabetes impairment."  He reported he stopped working January 1, 2005.  He completed college in 1974, but the record does not indicate what degree he earned.  Prior to his disability, the Veteran worked as a pharmaceutical account representative (salesman) from 1997 to 2003.  He described his employment as calling clients on the phone and flying around the southeast trying to sell new drugs.  His employment involved carrying files and general office equipment and carrying a suitcase and briefcase.  Another SSA record noted the Veteran worked as a National Account Manager in pharmaceutical sales from 1985 to 2003. He described this as being a "traveling salesman."

The October 2014 VA examiner noted that the Veteran's peripheral neuropathy impacted his ability to work by causing difficulty with prolonged walking and standing.

A November 2014 addendum (in Virtual VA) noted that the Veteran's diabetes would require periodic medical evaluations/medication/lab testing, but would not, in and of itself, preclude participation most types of physical or sedentary employment.  His peripheral neuropathy could cause some impact on physical activities requiring prolonged walk or standing but would not preclude participation in most types of physical and sedentary employment.  The examiner noted the Veteran would be able to perform sedentary work exerting mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, push, pull, or otherwise move objects.  He could perform work that required sitting most of the time, but also that could involve walking or standing for brief periods of time.  

Initially, the Board notes that the Veteran has a combined 40 percent rating (20 percent diabetes, 10 percent each for right and left lower extremity peripheral neuropathy).  Therefore he does not satisfy the criteria for schedular consideration of TDIU.  38 C.F.R. § 4.16(b).

The Board finds that referral for extraschedular consideration of TDIU is not warranted, as unemployability due solely to the Veteran's service-connected disabilities is not shown.  SSA records show that the Veteran's previous employment as a pharmaceutical sales representative did require travel and walking and standing.  However, there is some discrepancy in the record regarding whether the Veteran obtained employment in 2007 as he reported to several different treatment providers that he was self-employed, working from home, and on the computer.  He also described that his employment as a sales representative involved making sales phone calls and using a computer.  The Veteran also had four years of college education.  

The Veteran stopped working five years before he was diagnosed with diabetes and six years prior to being diagnosed with peripheral neuropathy.  He has also reported that he was unable to find employment due to his back disability.  SSA disability benefits were provided based upon a back disability and obesity.  Additionally, the 2014 VA examiner noted that the Veteran's peripheral neuropathy would impact his ability to find a physically demanding job, but that it would not impact a sedentary job that required limited standing or walking.  Based on his disabilities impacting his ability to walk or stand for prolonged periods of time, the Veteran may be precluded from performing the "traveling salesman" job that he held for several years.  However, given his education, his work as a manager, his working with computers, and that his sales job also involved sales over the phone, the Board finds that the Veteran has the education and skills available to be able to participate sedentary employment.  

Accordingly, referral for extraschedular consideration of entitlement to TDIU is not warranted, as the preponderance of the evidence weighs against unemployability solely resulting from the Veteran's service-connected disabilities. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102, 4.16; Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.

Entitlement to extraschedular TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


